DETAILED ACTION 
	The election of Group 1, without traverse, is acknowledged. Groups II and III are withdrawn from further consideration.
 Claim Rejections - 35 USC § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
A reissue applicant must acknowledge the existence of an error in the specification, drawings, or claims, which error causes the original patent to be defective. In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984). A change or departure from the original specification or claims represents an “error” in the original patent under 35 U.S.C. 251.

 	“It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error.”
	
Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

    PNG
    media_image1.png
    215
    364
    media_image1.png
    Greyscale

A from full line form to broken line form makes no visual sense.  Line A delineates an edge separating the slightly wider upper portion of the body to the narrower lower portion.  The edge continues across the entire perimeter.  The line does not depict an indicia type line that is applied to the surface of the body.  The line describes a literal edge.  Edge A needs to be returned to full line form in all views. 
Elements B and line C have also been reduced to broken line form.  These changes do not have an effect on the compliance with 35 USC 112.  Line C does not define a structural edge so there is no issue of its change to broken line form.  While every other element B has been canceled, the resulting appearance is considered to be something that the applicant had in their possession at the time the original application was filed. 
Claim Rejections - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the bottle disclosed by Haojun CHENG on Oct. 12, 2016 in CN 303883568C because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image2.png
    405
    429
    media_image2.png
    Greyscale

The appearance of the bottle disclosed by CHENG is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. Int' l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).
“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)).
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding 

Specification
The amendment does not comply with 37 CFR. 1.173.
MPEP 1453: “All amendment changes must be made relative to the patent to be reissued.”
Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)).
Because the descriptions of FIGS. 17 through 48 are no longer necessary, they must be canceled.  This should be accomplished by submission of a written statement cancelling the descriptions from the specification. The descriptions must not be cancelled by use of markings such as brackets or underlining, because the descriptions did not appear in the original patent.
For example, a statement similar to the following should be employed:
“Please cancel the descriptions corresponding to FIG. 17 through FIG. 48.” 


Conclusion
	The claim is rejected under 35 USC § 251, 35 U.S.C. § 112, (a) and (b), and 35 U.S.C. § 102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh